1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     STEVEN FLOYD VOSS,                               Case No. 3:19-cv-00414-MMD-WGC

7                                  Petitioner,                        ORDER
             v.
8

9     JACKIE CRAWFORD, et al.,

10                             Respondents.

11

12          This habeas matter comes before the Court on a pending sua sponte inquiry into

13   whether pro se Petitioner’s petition for writ of habeas corpus (ECF No. 1) is subject to

14   dismissal. This order follows a prior order to show cause (“OSC”) (ECF No. 9) and

15   Petitioner’s response (ECF No. 10). For the reasons discussed below and in the OSC, the

16   Court dismisses this action without prejudice.

17          The OSC outlines the relevant facts and procedural background. (ECF No. 10.) In

18   short, the Court explained that Petitioner’s current petition is premature and unexhausted

19   as no valid judgment of conviction currently exists for CR96-1581, and Petitioner has yet

20   to be resentenced. Because no amended judgment has been entered, Petitioner’s

21   constitutional claims are currently speculative. The one-year statute of limitations under

22   the Antiterrorism and Effective Death Penalty Act, 28 U.S.C. § 2254, will not start, and his

23   habeas claim will not accrue, until an amended judgment of conviction is entered and

24   becomes final. See Redd v. McGrath, 343 F.3d 1077, 1081–83 (9th Cir. 2003).

25          Petitioner’s response concedes that he was “overly cautious” in filing his “protective

26   petition.” (ECF No. 10 at 2.) Thus, he declines to make a showing of good cause to allow

27   the petition to proceed. (Id.) However, he requests leave of the Court to file a new petition

28   in the instant case at a later date, should a new petition become necessary. (Id. at 3.)
1           The Court cannot give Petitioner an advisory ruling concerning the propriety of any

2    future habeas petition. Article III of the Constitution restricts the power of federal courts to

3    live cases and controversies. Chafin v. Chafin, 568 U.S. 165, 171 (2013). Thus, federal

4    courts may not “give ‘opinion[s] advising what the law would be upon a hypothetical state

5    of facts’.” Id. at 172 (quoting Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990));

6    Clark v. City of Seattle, 899 F.3d 802, 808 (9th Cir. 2018) (federal courts cannot “issue

7    advisory opinions”). By finding that Petitioner’s current petition is premature and

8    unexhausted, the Court makes no finding or representation that a future petition will be

9    considered either timely or exhausted. Petitioner at all times remains responsible for

10   calculating the running of the federal limitation period under 28 U.S.C. § 2244(d)(1) and

11   timely asserting and exhausting claims.

12          Given the multiple substantial defects presented, which Petitioner acknowledges in

13   his response, this matter will be dismissed without prejudice. Dismissal of this action

14   without prejudice will not materially impact the analysis of any issue in a later filed habeas

15   proceeding or otherwise result in substantial prejudice.

16          It is therefore ordered that Petitioner’s petition for writ of habeas corpus (ECF No. 1)

17   is dismissed without prejudice as premature and unexhausted.

18          It is further ordered that a certificate of appealability is denied as jurists of reason

19   would not find the Court’s dismissal of the petition to be debatable or wrong.

20          It is further ordered that the Clerk of Court is directed to enter final judgment

21   accordingly, dismissing this action without prejudice, and close this case.

22          DATED THIS 15th day of November 2019.

23

24

25                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
26

27

28

                                                    2
